Title: To Alexander Hamilton from Baron von Steuben, 27 January 1790
From: Steuben, Baron von
To: Hamilton, Alexander


New York the 27 January 1790
Sir
The Letter which you did me the honor of addressing to me Yesterday I have received, and am indebted to you for affording me an opportunity to elucidate the nature of my engagement with the united states.
From the information I received of the minister of France, that the preferment of foreigners to military employments had been a cause of discontent in the American Army, I foresaw the necessity of pursuing measures different from those which had been adopted by my predecessors, in order to gain admission into your Army.

Being sure of Success in my entreprize, as soon as the Commander in chief & the army Should be convinced of the advantages of my military arrangements, there was but one difficulty to surmount and from the complexion of the times, that difficulty was of the greatest magnitude. It depended, upon obtaining such a post in the army as would enable me to make use of the knowlege of my profession & to render it beneficial to the interest of the united States, without exciting the dissatisfaction & jealousy of the Officers of your Army. Any conditions proposed by me under these circumstances tending to ensure me a recompense proportioned to my Sacrifices and my Services, would not have failed to render all negotiations abortive. But proposals to serve the united States as a volunteer without rank or pay could give no umbrage—and surely the proposition was a generous one.
Suppose however I had added, that for the honor of serving the united States, I had resigned in my native Country honorable & lucrative employments; that I had come to America at my own expence for the purpose of fighting her Battles, and that after She Should have obtained her Independency, I would decline all compensation for the Sacrifices I had made, and all recompense for the Services I had rendered; I would ask sir, in what light would such a proposition have been viewed by So enlightened a Body as the Congress of the united States? To me it appears that common sense would have declared the author of Such a proposition to be either a Lunatic or a Traitor: The former, for his coming from another part of the globe to serve a Nation unknown to him, at the same time renouncing all his possessions for a cause to which he was an utter stranger, without having in view the gratification of ambition or the advancement of interest: The latter, as it might appear that his making such generous proposals to introduce himself into your army was with the most dangerous views, for which he probably received compensation from the enemy.
In either of these aspects would the Person making similar propositions have been admissible?
What measures then were necessary to be pursued to enable me to render those Services to the united States, which I had proposed to myself?
Having made these observations sir, I entreat you to read my Letter to Congress of January 1778: Badly translated as it is, it will be intelligible to you, as being one of those, who are particularly informed of the critical situation of Congress & of the Army at that period of the revolution.
You will easily discover sir that this Letter was dictated by no other motive than to facilitate my reception into your army: The effect has answered my conjectures & my desires. If however I Should be charged with having made use of illicit stratagems to gain admission into the service of the united states, I am sure I have obtained my pardon of the army, and I flatter myself, of the citizens of this republic in general.
In consequence of this Letter I was directed by a Resolution of Congress to join the army: Notwithstanding which I judged it necessary to proceed first to York town, as well to pay my respects to that august Body who presided over a Nation whom I was going to serve, as to learn the advantage or disadvantage which might result to me from So hazardous an entreprize.
At my arrival the Congress did me the honor of appointing a Committee to confer with me. If my first Letter and the answer to it had been considered by them as a Sufficient engagement, was there any occasion for this Committee?—was there any necessity for this conference?—all that passed in this conversation is sufficiently proved and needs no further repetition.
If on an impartial examination of the Subject it should appear that my propositions to this Committee were incompatible with my first Letter to Congress, I confess that my judgement misleads me. I represented to the Gentlemen of that Committee, that I had not entered into any agreement with the american Commissioners in France; that I would not insist upon making any at present, but would serve the united states as a Volunteer, without rank or pay, on Condition notwithstanding that my expences in the army should be defrayed. I declared to them that I had no other fortune than a Revenue of about 600 Louis d’ors, arising from posts I held in my native Country which I was going to resign to serve the united states, being disposed to hazard the whole on the event. And that not until I had succeeded in my undertaking, and after the united States had obtained their Liberty by a Satisfactory peace, I would ask an indemnification for my Sacrifices & disbursements, and for Such other marks of acknowledgement & generosity as in the justice of Congress Should be deemed adequate to my Services.
It appears that the Committee reported to Congress, I had made no conditions, and that I would not accept of any thing, without general approbation & particularly that of General Washington.
Although I do not allow that report to be exact in its litteral sense, yet I do not find it So extraordinary, that expectations founded upon the event of a revolution of this nature should be represented as making no Stipulations. Besides it seems probable that the politicks of the times made it necessary to give Such a complexion to the report as would remove all jealousy. Permit me sir to Suggest here a question; why was not this report (like all other reports of Committees) entered upon the journals of Congress? I doubt whether it would have been contradicted by me—But at least it would have afforded me an opportunity of taking precautions. I assure you sir upon my honor, that this report was never brought into view previous to the year 1788, and that I did not see it untill General Washington had the goodness to send me a Copy of it. But be this as it will, no Person sir is better informed than yourself how difficult it was at that time to introduce a foreigner into your army, even without any Condition whatever.

With regard to my Second Letter of December 1782. I confess I do not find in that any contradiction of the facts represented to have taken place in the conference at Yorktown.
In this Letter I state that my desires were to join your army as a Volunteer; that I did not ask any employ untill the approbation of the Commander in chief & the opinion of the army should assign me a place in which I could be useful: that I asked no compensation untill it was merited; provided however that my expences for my own person as well as for my suite were defrayed by the united states, agreeably to the usage of European powers.
I perceive that it may be asked, why I did not at that time insist upon my Contract. I answer, that it was my wish never to mention it, as it appeared to me more honorable to the united States, and more flattering to myself to receive a recompense dictated rather by generosity than by Conditions, and that it was with reluctance & through urgent circumstances that I Saw myself obliged to rest my just pretensions upon that stipulation which was the basis of my engagement at Yorktown. But there is another reason, why this Contract was not mentioned in my Letter immediately after the conclusion of the war.
The Congress were besieged by a Crowd of foreign Officers, who were as little Satisfied as the national Troops, which was a circumstance that probably induced some respectable Persons, then members of Congress, (in whom I place the greatest confidence) to advise me to pass over in Silence all that related to a former Contract & to rest my pretensions solely on the merit of my Services, & the generosity of the united States. If my memory is faithful, yourself Sir were of the number of those by whose opinion I was governed.
Once more I assure you Sir that it is with regret that I have recourse to that contract; but there remains no other resource to obtain that justice which is due to me. These sir are all the explanations I can give you; if they are not Sufficient, I Submit to the consequences.

All that I ask of you is to accelerate the decision. No event can render my Situation more unhappy—in fact it is insupportable.
There must always remain one consolation: The truth of the facts stated in my memorial to Congress cannot be disputed without raising a doubt of the veracity of some of the most worthy and respectable characters in the united States, several of whom have held, or now hold the highest places in the Government of their Country.
Having no Secretary you will please Sir to excuse my addressing you in a Language which is more familiar to me than the English.
I have the honor to be with the most perfect respect   Sir   Your Very humble & obedt servt.
Steuben
To the Honorable Alexander HamiltonMinister of Finance of the united States of America
